DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 3/28/22.
	Applicant’s amendment to claim 7 is acknowledged.
	Claims 1-11 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive.
Applicant submits “Apparently, the limitations “each buffer structure surrounding a portion of a corresponding microstructure close to the base substrate, and a height of the buffer structure being lower than a height of the microstructure” in the present claim 1 are not met by Kim, because the conductive soft blocks 2 of Kim are merely in contact with the electrode cover layer 250, rather than being surrounded by the electrode cover layer 250.”  (Emphasis in original Remarks page 9.)
In response, Applicant does not have an explicit definition for “surrounding” so the term is subject to broadest reasonable interpretation. Referring to the attached Dictionary definition of “surround”, the word can mean “to exist around”.  
Under broadest reasonable interpretation, Kim teaches the limitation “each buffer structure (250) surrounding a portion of a corresponding microstructure (2)” because the buffer structures exist around the microstructure.  Furthermore, the claim does not require the buffer structure to entirely or completely surround the microstructure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, lines 25-26, the following limitation is indefinite: “the first pad and the second pad each comprising a pad body”.  
	It is unclear if the “a pad body” is the same recited in claim 1, lines 6 or a different pad body.

	The following prior art rejection is from the Office Action 12/27/21, but is reproduced here for reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Publication No. 2018/0182740 A1 in view of Yamazaki et al., US Publication No. 2012/0326951 A1.

Kim teaches:
1. A driving substrate, comprising (see fig. 12; also see fig. 10): 
	a base substrate (201); 
	a driving function layer (“CMOS cells” at para. [0129]) provided on the base substrate, the driving function layer comprising a plurality of driving thin film transistors (e.g. Kim’s disclosure of CMOS teaches thin film transistors as evidenced by Yamazaki below.) and a plurality of common electrode lines (e.g. Common electrode lines are obvious to one of ordinary skill in the art since element 240’ is disclosed as a “common electrode” at para. [0129],  Also see Yamazaki’s teachings of common electrode lines below.); 
	a pad layer (240/240’/2) comprising a plurality of pads provided on a side of the driving function layer away from the base substrate, each pad comprising a pad body (240/240’) and a microstructure of hard conductive material (2) provided on a side of the pad body away from the base substrate; and 
	a plurality of buffer structures (250) provided on the side of the driving function layer away from the base substrate, each buffer structure (250) surrounding a portion of a corresponding microstructure (2) close to the base substrate, and 
	a height of the buffer structure (250) being lower than a height of the microstructure (2).  See Kim at para. [0001] – [0170], figs. 1-22.

	Regarding claim 1:
	In an analogous art, Yamazaki teaches CMOS circuits form a driver circuit in a display:
	“As an example, the driver circuit unit 105 includes a CMOS circuit which is a combination of an n-channel transistor 123 and a p-channel transistor 124. Note that a circuit included in the driver circuit unit 105 can be constituted by various types of circuits such as a CMOS circuit, a PMOS circuit, or an NMOS circuit.”, See Yamazaki at para. [0069], also see thin film transistor (TFT) at para. [0042]. 
	Yamazaki further teaches the function of a common electrode wiring and common electrode in a display:
	“A common wiring is a wiring electrically connected to a common electrode of a display element. For example, the common wiring is supplied with a positive potential when the common electrode is used as an anode, and is supplied with a potential lower than a potential applied to the anode, such as a reference potential, a negative potential, a ground potential, or 0 V when the common electrode is used as a cathode.”  See Yamazaki at para. [0016], also see para. [0014], [0087], fig. 3A.

	Regarding claim 2:
	Kim further teaches:
2. The driving substrate according to claim 1, wherein each driving thin film transistor (e.g. “CMOS cells” at para. [0129]) in the driving function layer comprises a gate, a first electrode and a second electrode (e.g. A gate, source and drain electrode inherent in a CMOS transistor.), the pad layer (240/240’/2) comprises a plurality of first pads (240) and a plurality of second pads (240’), each of the first pads (240) is connected to the first electrode of a corresponding thin film transistor (e.g. “The plurality of electrodes 240 and 240′ of the submount substrate 200 are arranged in a matrix on a Si-based substrate material 201 and are connected to the CMOS cells”, para. [0129]), and each second pad is connected to a corresponding common electrode line (e.g. Since element 240’ is disclosed as a “common electrode” at para. [0129],  its connection to a common electrode line is obvious to one of ordinary skill in the art as evidenced by Yamazaki in claim 1 above.)
	
	Yamazaki also teaches a transistors have a gate source and drain electrode at para. [0042] – [0044].

	Regarding claim 3:
	Kim teaches the buffer layer (250) is an electrically insulating material at para. [0129].
	Kim is silent the electrically insulating material is a photosensitive resin material.
	It would have been obvious to one having ordinary skill in the art to a photosensitive resin material as an electrically insulating material, since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	Regarding claim 4:
	Kim does not expressly teach the buffer structure is in a shape of a truncated pyramid or a truncated cone.
However, Applicant has presented no argument that the particular shape of a truncated pyramid or a truncated cone is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing an electrically insulating cover layer.
Therefore, it would have been obvious to one having ordinary skill in the art to choose different shapes, a truncated pyramid or a truncated cone, since it is within the general skill of a worker in the art to select favorite shape on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  
Because the criticality of the particular shape of the buffer structure has not been presented with persuasive evidence, the shape is considered a matter of choice which a person of ordinary skill in the art would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04, IV(B).

	Regarding claim 5:
	Kim further teaches:
5. The driving substrate according to claim 1, wherein a material of the microstructure (2) is the same as that of the pad body (240/242’) (e.g. Both are made of metal material at para. [0080], [0118].

	Regarding claim 6:
	Kim further teaches:
6. The driving substrate according to claim 1, wherein the microstructure has a shape of a cone tip or a microtube (e.g. In fig. 10 and fig. 12, the microstructure (2) has the shape of a microtube.)

	Regarding claim 8:
	Kim and Yamazaki teach the limitations as applied to claims 1 and 2 above.

	Regarding claim 9:
	Kim and Yamazaki teach the limitations as applied to claims 1 and 2 above.  Kim teaches the pad bodies (240/240’) and microstructures (2) are formed in a plurality in figs. 10 and 12.
	Furthermore, it would have been obvious to one of ordinary skill in the art to form “a plurality of pad bodies and a plurality of microstructures by a single patterning process” because integrating two patterning processes into a single patterning process involves only routine skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, V. Making Portable, Integral, Separable, Adjustable or Continuous.

	Regarding claim 11:
	Kim further teaches:
11. A micro LED bonding method, comprising: providing a driving substrate which is the one according to claim 1 (see fig.12); 
	aligning a transfer carrier loaded with micro LEDs (100) with the driving substrate (200), and pressing the transfer carrier and/or the driving substrate so that the microstructures (2) of the driving substrate (200) penetrate into third (3) and fourth pads (3) of the micro LEDs, the first pads (240) of the driving substrate being in contact with the third pads (3) of the micro LEDs, and the second pads (240) of the driving substrate being in contact with the fourth pads (3) of the micro LEDs, para. [0131] – [0134].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Yamazaki because (i) a circuit included in the driver circuit unit can be constituted by various types of circuits such as a CMOS circuit (e.g. Yamazaki at para. [0069], para. [0042]); and (ii) 
a common wiring is connected to a common electrode in order to supply a reference potential, a negative potential, a ground potential, etc.  (e.g. Yamazaki at para. [0016]).


	Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamazaki, as applied to claims 1 and 8 above, and further in view of Lin et al., US Publication No. 2015/0214128 A1.

Regarding claim 3:
	Kim teaches all the limitations of claims 1 and 8 above, and further teaches the buffer layer (250) is an electrically insulating material at para. [0129].  The buffer layer (250) is an electrode cover layer covering the sides of electrodes/pad layer (240/240’)
	Kim is silent the electrically insulating material is a photosensitive resin material.
	In an analogous art, Lin, in fig. 4, teaches a buffer layer (402) that is an electrode cover layer covering sides of electrodes/pad layer (408).  The buffer layer (402) is made of photosensitive resin material.  See Lin at para. [0025].

Regarding claim 10:
	Kim teaches the buffer structures surrounding the microstructures, as set forth above in claim 8.
	Lin further teaches the buffer layer (402) is formed by coating a photosensitive material on the pad layer (408) to form a photosensitive material layer; performing grayscale exposure on the photosensitive material layer using a mask and performing development to form the plurality of buffer structures.  See Lin at para. [0025].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Lin because electrode cover layers (-i.e.“buffer structures) “…may be formed by masking and deposition, or formed from a photosensitive material that is exposed with a pattern, developed and partly stripped”.  See Lin at para. [0025], also see para. [0018].


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamazaki, as applied to claim 1 above, and further in view of Li, Chinese Publication No. CN 109950270 A (from the IDS, with English machine translation provided in the IDS).

	Regarding claim 7:
	Kim further teaches the following limitations of claim 7 as applied to claim 1 above.  	“the pad layer is located on a side...away from the base substrate, comprising a plurality of first pads and a plurality of second pads, each of the first pads being connected to the first electrode of a corresponding driving thin film transistor…each of the second pads being connected to a corresponding common electrode line…, the first pad and the second pad each comprising a pad body and the microstructure of hard conductive material provided on a side of the pad body away from the base substrate; 
	the plurality of buffer structures is provided on a side of the passivation layer away from the base substrate, each buffer structure surrounding a portion of a corresponding microstructure close to the base substrate, and a height of the buffer structure being lower than a height of the microstructure”.

	Kim, at para. [0129], teaches a CMOS circuit is formed in the base substrate (201) but is silent on the details of the transistor in the CMOS circuit.

	Yamazaki further teaches:
7. The driving substrate according to claim 1, comprising (see fig. 3A): 
	the base substrate (101); 
	a buffer layer (137) located on the base substrate; 
	an active layer (e.g. active layer of transistors 123, 124, see para. [0085], also [0069]) located on a side of the buffer layer away from the base substrate; 
	a gate insulation layer (e.g. gate insulating layer of transistors 123, 124, see para. [0085], also [0069]) located on a side of the active layer away from the base substrate; 
	a gate (e.g. gate of transistors 123, 124, see para. [0085], also [0069], [0087]) of the driving thin film transistor located on a side of the gate insulation layer away from the base substrate; 
	an interlayer insulation layer (138) located on a side of the gate away from the base substrate;
	a source-drain metal layer located on a side of the interlayer insulation layer away from the base substrate, the source-drain metal layer comprising: a first electrode, a second electrode of the driving thin film transistor and a common electrode line (e.g. The source, drain and common electrode wiring 133 are made of the same material at para. [0090], [0092]), the first electrode and the second electrode (e.g. source, drain electrodes) being connected to the active layer through a via hole going through the interlayer insulation layer and the gate insulation layer (e.g. In fig. 3A, see via holes in layer 138 to the left and right of the gate in transistors 123, 124.)
	a planarization layer (139) located on a side of the source-drain metal layer away from the base substrate; 
	a passivation layer (129) located on a side of the planarization layer away from the base substrate; 
	a pad layer (115) located on a side of the passivation layer (129) away from the base substrate…each of the second pads (e.g. common electrode 114) being connected to a corresponding common electrode line (113 through a via hole (117) going through the planarization layer (139) and the passivation layer (129).  See Yamazaki at para. [0070] – [0090]. 

	Kim does not expressly teach:
	each of the first pads being connected to the first electrode of a corresponding driving thin film transistor through a via hole going through the planarization layer and the passivation layer.
	In an analogous art, Li teaches:
	(see fig. 1) each of the first pads (30) being connected to the first electrode (e.g. source/drain of transistor 21/23) of a corresponding driving thin film transistor (21/23) through a via hole (e.g. vias in layer 20) going through a planarization layer (26) and a passivation layer (24).  See English machine translation at para. [0037] – [0046].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Yamazaki because (i) the buffer layer (137) and planarization layer (139) can help prevent diffusion of impurities (e.g. Yamazaki at para. [0077]); (ii) a passivation layer (129) formed over the pixel electrode (133) defines the region for the light emitting element (e.g. para. [0070]) and; (iii) a common wiring is connected to a common electrode in order to supply a reference potential, a negative potential, a ground potential, etc.  (e.g. Yamazaki at para. [0016]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
6 June 2022